DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on November 23, 2021 is acknowledged. Claims 1-25 are pending in this application. No claims have been amended. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-16 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2017/0071964). 
Clarke discloses a method of treating arenaviridae and coronaviridae virus infections by administering nucleosides and prodrugs thereof of a compound of Formula I:

    PNG
    media_image1.png
    218
    301
    media_image1.png
    Greyscale

According to the instant specification in paragraph 0005, formula 1 meets the limitation of remdesivir. 

The compounds of formula 1 can be administered sublingually (paragraph 0441). It is noted that sublingual administration is a transmucosal dosage form. The dosing can be approximately 1-1000 mg (paragraph 0442; 429). 
	The pH of the formulation can range from 2-5 (paragraph 0412). 
	Regarding the functional properties of dissolution recited in claims 1 and 22-25 stability recited in claim 16, since the prior art discloses the same composition, absent a showing of evidence to the contrary, it is the position of the Examiner that if would possess the same functionality. 
Regarding claim 2, as noted above, the compound can be administered sublingually and can be formulated as a tablet (paragraph 0412; 0441). 
Regarding claim 3, as noted above, remdesivir is disclosed as an antiviral drug in the sublingual tablet. 
Regarding claim 4, excipients suitable for oral administration of tablets, troches, lozenges, include sweetening agents, flavoring agents, coloring agents, preserving agents, inert diluents such as calcium and sodium carbonate, lactose, calcium or phosphate, disintegrating agents, and binding agents (paragraph 0422). 
Regarding claim 5, as noted above, lactose is disclosed as a diluent. 
Regarding claim 11, the recitation of “wherein the composition is prepared by wet granulation process” is considered a product by process limitation. Applicant’s attention is directed to MPEP 2113 which teaches "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
 	Regarding claim 12, the compounds can be used to treat areanviridae and coronaviridae infections (abstract). It is noted that Clarke defines treating to mean reversing, alleviating, inhibiting the progress of, or preventing the disorder or condition (paragraph 0167). 
Regarding claim 13, is noted that coronaviridae is a coronavirus infection. 
Regarding claims 14-15, effective dose of active ingredient depends at least on the nature of the condition being treated, toxicity, whether the compound is being used prophylactically (lower doses) or against an active viral infection, the method of delivery, and the pharmaceutical formulation, and will be determined by the clinician using conventional dose escalation studies. It can be expected to be from about 0.0001 to about 100 mg/kg body weight per day; For example, the daily candidate dose for an adult human of approximately 70 kg body weight will range from 1 mg to 1000 mg, preferably between 5 mg and 500 mg, and may take the form of single or multiple doses (paragraph 0443). Therefore, it would have been with the prevue of the skilled artisan to adjust/optimize dosages of the tablet in order to achieve the desired treatment regime. 
Clarke does not exemplify a sublingual formulation of remdesivir, however, he does disclose all the components as suitable embodiments, therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared the sublingual tablet according to the instant claims since .  
Claims 1-13 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2005/0112196) in view of Clarke et al.  (US 2017/0071964).
Xie discloses a rapidly disintegrating oral dosage formulation that contains a water insoluble or slightly soluble neurological agent. The formulation is designed to dissolve in the buccal cavity of the patient (abstract).
 Embodiments are encompassed by the following table: 

    PNG
    media_image2.png
    111
    313
    media_image2.png
    Greyscale

Regarding claim 4, the water insoluble or slightly soluble pharmaceutically active ingredient is combined with conventional pharmaceutical excipients such as fillers, binders, taste enhancing agents, disintegrants, and stabilizers (paragraph 0012) and processing aids such as solubilizers, glidants, lubricants, dyes, and pigments (paragraph 0013).  
Regarding claims 5 and 7, diluents include lactose, mannitol, microcrystalline cellulose, starch, sucrose, for example (paragraph 0023). 
Regarding claim 6, binders include polyvinylpyrollidone (paragraph 0024). It is noted that povidone is polyvinylpyrollidone and recited in the instant claim as a solubilizer. 
Regarding claim 8, flavorants include menthol, lemon, lime, orange, grape, cherry, and vanilla (paragraph 0026). 

Regarding claim 10, according the preferred embodiments, the active agent is present in the range of 0.1-20% and the binder/solubilizer is present in the range of 0.5-20%, thereby meeting the ratio of 1:10 to 10:1 recited in the instant claim. 
Regarding claim 11, the recitation of “wherein the composition is prepared by wet granulation process” is considered a product by process limitation. Applicant’s attention is directed to MPEP 2113 which teaches "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claims 18-19, processing agents including glidants, such as collodial silicon dioxide and lubricants, such as magnesium stearate can be added in small amounts of less than 5% weight. (paragraph 0027). 
Xie does not disclose the water insoluble agent is remdesivir or the pH of the formulation.  
The teachings of Clarke are discussed above.   
It is noted that remdesivir is a water insoluble agent. 
Regarding claim 12, the compounds can be used to treat areanviridae and coronaviridae infections (abstract). It is noted that Clarke defines treating to mean 
Regarding claim 13, is noted that coronaviridae is a coronavirus infection.
As noted above, the pH of the formulation is 2.5 (paragraph 0412). 
	It would have been obvious to one of ordinary skill in the art prior to the effective fling date of the invention to have used the specific formulations of Xie with the active agent disclosed by Clarke in order to prepare economical rapidly disintegrating oral dosage formulations without special manufacturing techniques. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Clarke is directed to classes of compounds that include remdesivir and specifically discloses compound 32 being administered only subcutaneously and intravenously. Clarke fails to disclose and exemplify any sublingual tablet dosage form of remdesivir. Paragraph 0441 contains the sole reference to sublingual route of administration as being useful for the compounds disclosed by Clarke. 
As noted in the rejection above, Clarke does not exemplify a sublingual formulation, however, he does disclose that it’s a suitable dosage form. The skilled artisan would have the knowledge and skills to prepare a formulation which is readily and routinely prepared in the art without undue experimentation. Applicant’s attention is directed to MPEP 2141.03 II A 2 C which discloses the person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995). "In a given case, every factor may not be present, and one or more factors may predominate." Id. See also Custom Accessories, Inc. v. Jeffrey-Allan Indust., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983).  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396.
The publically available information on sublingual tablets implies that this dosage form can be readily formulated by the skilled artisan with minimal experimentation resulting in a formulation having enhanced drug delivery in treating a number of indications.
*The dosing amounts disclosed by Clarke is non-sensical and provide no actual guidance for the amount of remdesivir to administer. 
Applicant’s attention is MPEP 2144.05 I which discloses in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is 
*Clark would have been no use in developing a sublingual dosage form of remdesivir because of the need to carefully control pH. 
As Applicant notes, Clarke discloses suitable pH of remdesivir compositions is between 3 and 11. As noted previously, the skilled artisan would have selected a pH which would result in optimal absorption of the active agent with minimal experimentation needed in order to reduce drug destruction which can occur due to gastic acid and intestinal and hepatic enzymes by taking advantage of dissolution in the oral cavity. 
*Applicant cannot compare a formulation which does not exist in the prior art. 
The instant claims recite a transmucosal formulation comprising 0.1-100 mg of an antiviral agent, a pharmaceutically acceptable excipients and a pH of 2.5-7.0. Clark discloses a composition meeting the limitations of the claims. The dissolution profile recited would flow naturally from any formulation having said structural elements. 
*The inventors surprisingly obtained the desired drug release in all physiological pH ranges of the developed sublingual formulations. 
It is unclear to Examiner how the desired drug release is obtained when Tables 8 and 9 on page 14 of the Applicant’s arguments show a dissolution not meeting the limitations recited in the instant claims. It is unclear what the structural elements of 
*Clarke and Xie do not teach the claimed dosage (daily dose of from about 20 mg to about 200 mg), self-administration and dosing at least three times a day. 
The instant claims are drawn to a pharmaceutical formulation and not a method of administration or use.  The prior art discloses dosages overlapping the claimed dosage recited in claim 14, however, as noted above, effective dose of active ingredient depends at least on the nature of the condition being treated, toxicity, whether the compound is being used prophylactically (lower doses) or against an active viral infection, the method of delivery, and the pharmaceutical formulation, and will be determined by the clinician using conventional dose escalation studies. It can be expected to be from about 0.0001 to about 100 mg/kg body weight per day; For example, the daily candidate dose for an adult human of approximately 70 kg body weight will range from 1 mg to 1000 mg, preferably between 5 mg and 500 mg, and may take the form of single or multiple doses (paragraph 0443). Therefore, it would have been with the prevue of the skilled artisan to adjust/optimize dosages of the tablet in order to achieve the desired treatment regime. 
*antiviral drugs have a very bitter taste and put a burden on the patient and lowers their compliance. 
As noted above, flavoring agents are recited excipient which can be included which would serve to mask the bitter taste of the antiviral agents.  Furthermore, since Clarke discloses flavoring agents can be included, is evidence that Clarke has 
*Xie does not relate to sublingual formulations and is not applicable to antiviral drugs. 
As noted above, Xie discloses a rapidly disintegrating oral dosage formulation that contains a water insoluble or slightly soluble neurological agent. The formulation is designed to dissolve in the buccal cavity of the patient (abstract), which meets the limitation of a transmucosal formulation. Additionally, the skilled artisan would have been motivated to have used the specific formulations of Xie with the active agent disclosed by Clarke in order to prepare economical rapidly disintegrating oral dosage formulations without special manufacturing techniques. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/           Primary Examiner, Art Unit 1615